    Case 3:19-cv-12577-BRM-ZNQ Document 35 Filed 12/11/19 Page 1 of 1 PageID: 325
                                            Ira S. Nesenoff                  Barbara H. Trapasso              Philip A. Byler
                                            Andrew T. Miltenberg             Tara J. Davis                    Senior Litigation Counsel
                                  LLP                                        Diana R. Warshow                 Rebecca C. Nunberg
                                            Stuart Bernstein                 Gabrielle M. Vinci               Counsel
A TTORNEYS A`l~ LAVV                                                         Kara L. Gorycki                  Jeffrey S. Berkowitz
nmllplaw.com                                                                 Cindy A. Singh                   Counsel
                                                                             Nicholas E. Lewis                Marybeth Sydor
                                                                             Adrienne D. Levy                 Title IX Consultant
                                                                             Ryaan Nizam
                                                                             Regina M. Federico


                                                    December 11, 2019

     VTA F.~''F
     Honorable Brian R. Martinotti, U.S.D.J.
     Honorable Zahid N. Quraishi, U.S.M.J.
     United States District Court
     District of New Jersey
     Clarkson S. Fisher Building
     402 East State Street
     Trenton, NJ 08608

               Re:     John Doe v. Trustees of Princeton University, et al.,
                       Civil Case No. 19-cv-12577(BRM)(ZNQ)

     Dear Magistrate Judge Quraishi:

              This firm represents the Plaintiff, John Doe, in the above-captioned matter, and
      respectfully submits this joint letter request for athirty-day adjournment of the pending
      scheduling conference, currently slated for Thursday, December 19, 2019(ECF No. 34).

             Pursuant to a stipulation of dismissal filed on September 5, 2019, Tiger Inn is the sole
      remaining defendant in this action. In November 2019, Plaintiff and Tiger Inn reached an
      agreement in principal in resolution of this matter. Finalization of the agreement is still in
      progress. In the interest of efficiency for both the Court and the parties, the parties therefore
      seek additional time to resolve this matter.

            We respectfully request that the Court approve this joint request and grant athirty-day
      adjournment of the scheduling conference. Thank you for your time and consideration.

                                                              Respectfully submitted,


      NESENOFF & MILTENBERG,LLP                                      MARSHALL DENNEHEY
                                                                     WARNER COLEMAN & GOGGIN,PC

       /s/                                                            /s/
      Adrienne Levy, Esq.                                            Ashley Toth, Esq.
      Attorneysfog Plaintiff                                         Attorneysfor Tiger Inn



NEW YORK       I   363 Seventh Avenue   ~   Fifth Floor        New fork, NY 10001   I   T: 212.736.4500   I    F: 212.736.2260
BOSTON         ~   101 Federal Street   ~   19t'' Floor        Boston, MA 02110     ~   T: 617.209.2188   ~
